Citation Nr: 1336794	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-00 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to a compensable rating for a right hand scar, to include the propriety in the reduction effective September 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who has recognized active duty service from July 1986 to November 1989, March 2006 to July 2006 and May 2007 to March 2008.  His claims file also includes a DD Form 214, Certificate of Release or Discharge from Active Duty, which shows additional service from November 1990 to April 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO) in February 2010 (which denied service connection for a right elbow disability) and June 2010 ( which reduced the rating for right hand scar from 10 percent to 0 percent, effective September 1, 2010).  In the Veteran's January 2011 VA Form 9, substantive appeal, he requested a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in his January 2011 VA Form 9, substantive appeal, the Veteran requested a Board hearing at the local VA office.  In a subsequent, December 2012, VA Form 9, the Veteran indicated that he wanted a Board hearing in Washington, D.C.  In a November 2013 Motion to Remand for Travel Board Hearing, the Veteran's representative requested that the matters be remanded for scheduling of a hearing before the Board sitting at the AOJ (agency of original jurisdiction/RO).  Because he is entitled to such a hearing upon request, and because Travel Board hearings (as well as videoconference hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107 ; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


